Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 1 of 39 Pageid#: 1134




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA
                                CHARLOTTESVILLE DIVISION



     KIERAN RAVI BHATTACHARYA,                          CASE NO. 3:19-cv-00054

                                          Plaintiff,
                           v.                           MEMORANDUM OPINION

     JAMES B. MURRAY, JR., et al.,
                                                        JUDGE NORMAN K. MOON
                                       Defendants.

         Plaintiff Kieran Ravi Bhattacharya filed an amended four-count complaint against various

  individuals at the University of Virginia in relation to his suspension and dismissal from the

  University of Virginia School of Medicine.

         Bhattacharya seeks injunctive relief and damages pursuant to 42 U.S.C. § 1983 for

  retaliation in violation of his First Amendment right of free speech (Count I) and for deprivation

  of his Fourteenth Amendment right of due process (Count II) from various individuals at the

  University of Virginia and its medical school.1 Bhattacharya also seeks damages for conspiracy to

  interfere with civil rights in violation of 42 U.S.C. § 1985(3) (Count III) and conspiracy to injure




         1
            The following defendants are sued in their official capacities only: Rector, Vice Rector,
  and Members of the Board of Visitors of the University of Virginia (“Board of Visitors
  Defendants”); Timothy Longo, Sr., Interim Chief of Police, and Melissa Fielding, Deputy Chief
  of Police of the University of Virginia (“UVA Defendants”); John J. Densmore, M.D., Ph.D.,
  Associate Dean for Admissions and Student Affairs, and Jim B. Tucker, M.D., Chair of the
  Academic Standards and Achievement Committee of the University of Virginia School of
  Medicine (“UVA Medical School Defendants”). The following defendants are sued in both their
  official and individual capacities: Christine Peterson, M.D., Assistant Dean for Medical Education,
  Nora Kern, M.D., Assistant Professor of Urology, and Sara K. Rasmussen, M.D., Ph.D., Assistant
  Professor (“Individual Defendants”).



                                                   1
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 2 of 39 Pageid#: 1135




  him in his trade, business, and profession under Virginia Code § 18.2-499 (Count IV) from the

  Individual Defendants in their official and individual capacities.

         Defendants2 filed a motion to dismiss for failure to state a claim pursuant to Federal Rule

  of Civil Procedure 12(b)(6). Dkt. 112. The Court will grant Defendants’ motion to dismiss Counts

  II, III, and IV, but will deny Defendants’ motion to dismiss Count I.

                         I.      ALLEGED FACTUAL BACKGROUND

         For the purposes of ruling on Defendants’ motion to dismiss, the Court accepts as true the

  following allegations set forth in the amended complaint and attached exhibits.

                      A. The October 25 Microaggression Panel Discussion

         On October 25, 2018, Bhattacharya—then a second-year medical student at the University

  of Virginia School of Medicine (“UVA Medical School”)—attended a panel discussion on

  “microaggressions.” Dkt. 33 ¶ 3. During the event, UVA Professor Beverly Colwell Adams, Ph.D.,

  gave a roughly seventeen-minute presentation about her research on microaggressions, and

  Bhattacharya asked Adams some questions. Id. The exchange began:

         Bhattacharya: Hello. Thank you for your presentation. I had a few questions just
                       to clarify your definition of microaggressions. Is it a requirement, to
                       be a victim of microaggression, that you are a member of a
                       marginalized group?

         Adams:          Very good question. And no. And no—

         Bhattacharya: But in the definition, it just said you have to be a member of a
                       marginalized group—in the definition you just provided in the last
                       slide. So that’s contradictory.

         Adams:          What I had there is kind of the generalized definition. In fact, I
                         extend it beyond that. As you see, I extend it to any marginalized
                         group, and sometimes it’s not a marginalized group. There are
                         examples that you would think maybe not fit, such as body size,

         2
          Defendants are all represented by the Attorney General of Virginia and have filed a joint
  motion to dismiss.


                                                   2
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 3 of 39 Pageid#: 1136




                         height, [or] weight. And if that is how you would like to see me
                         expand it, yes, indeed, that’s how I do.

         Bhattacharya: Yeah, follow-up question. Exactly how do you define marginalized
                       and who is a marginalized group? Where does that go? I mean, it
                       seems extremely nonspecific.

         Adams:          And—that’s intentional. That’s intentional to make it more
                         nonspecific . . . .

  Dkt. 33-2 (audio recording of panel discussion).

         After    the   initial   exchange,   Bhattacharya   challenged    Adams’s     definition   of

  microaggression. He argued against the notion that “the person who is receiving the

  microaggressions somehow knows the intention of the person who made it,” and he expressed

  concern that “a microaggression is entirely dependent on how the person who’s receiving it is

  reacting.” Id. He continued his critique of Adams’s work, saying, “The evidence that you

  provided—and you said you’ve studied this for years—which is just one anecdotal case—I mean

  do you have, did you study anything else about microaggressions that you know in the last few

  years?” Id. After Adams responded to Bhattacharya’s third question, he asked an additional series

  of questions: “So, again, what is the basis for which you’re going to tell someone that they’ve

  committed a microaggression? . . . Where are you getting this basis from? How are you studying

  this, and collecting evidence on this, and making presentations on it?” Id.; see also Dkt. 33 ¶ 56.

         At that point, Assistant Professor Sara Rasmussen, a fellow panelist who helped organize

  the event, responded, “OK, I’ll take that. And I think that we should make sure to open up the floor

  to lots of people for questions.” Dkts. 33-2; 33 ¶ 4. Bhattacharya agreed, “Of course, yeah.” Dkt.

  33-2. Rasmussen then told a story about how her former peers and colleagues had subjected her to

  “harmless jokes” and microaggressions related to stereotypes about those who come from rural

  states, as she did. Id. She concluded:




                                                     3
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 4 of 39 Pageid#: 1137




         You have to learn to uncouple the intent of what you’re saying and the impact it
         has on the audience. And you have to have a responsibility for the impact of your
         actions. And if you make a statement that someone considers insensitive, the first
         thing you can say is, “Oh my gosh, that was not my intent.” But don’t get frustrated
         with that person for bringing it to your attention.

  Id.; see also Dkt. 33 ¶ 58. Bhattacharya responded to Rasmussen, saying:

         Bhattacharya: I have to respond to that because I never talked about getting
                       frustrated at a person for making a statement. I never condoned any
                       statements that you are making like that. But what I am saying is
                       that what you’re providing is anecdotal evidence. That’s what you
                       provided. That’s what she provided—

         Rasmussen:     No, I think she’s provided a lot of citations in the literature. And I’m
                        sorry—I was just reading your body language.

  Dkt. 33-2; see also Dkt. 33 ¶¶ 59–60. Bhattacharya then began to speak over Rasmussen, who

  called on someone else to ask a question. Dkts. 33-2; 33 ¶ 60. Bhattacharya’s dialogue with Adams

  and Rasmussen lasted approximately five minutes and fifteen seconds. Dkt. 33-2.

                      B. Kern’s October 25 Professionalism Concern Card

         Assistant Professor of Urology Nora Kern, who helped organize the panel and attended it,

  filed a Professionalism Concern Card (“Card”) against Bhattacharya on the same day as the event.

  Dkt. 33-13; see also Dkt. 33 ¶ 66.3 Kern’s Card identified “Respect for Others” and “Respect for

  Differences” as areas of concern. Dkt. 33-13; see also Dkt. 33 ¶ 67. The comments section reads:

         For [an] AMWA session, we held a panel on micro aggression. Myself and 2 other
         faculty members were invited guests. This student asked a series of questions that
         were quite antagonistic toward the panel. He pressed on and stated one faculty
         member was being contradictory. His level of frustration/anger seemed to escalate
         until another faculty member defused the situation by calling on another student for
         questions. I am shocked that a med student would show so little respect toward
         faculty members. It worries me how he will do on wards.




         3
           Professionalism Concern Cards are records of students’ violations of UVA Medical
  School’s professionalism standards. Dkt. 33 ¶ 44. See Dkt. 33-9 at 2.


                                                   4
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 5 of 39 Pageid#: 1138




  Dkt. 33-13; see also Dkt. 33 ¶ 67. The Card noted that Kern had not discussed her concerns with

  Bhattacharya, but it also noted that she did not feel uncomfortable discussing her concerns with

  him. Dkt. 33-13; Dkt. 33 ¶ 69. Kern told Rasmussen and Peterson about the Card she filed, but

  Kern did not directly notify Bhattacharya. Dkt. 33 ¶ 69. Bhattacharya did not receive a copy of the

  Card until December 20, 2018, after his suspension. Id.

                    C. Peterson’s October 25 Email and October 31 Meeting

         Hours after the panel, Christine Peterson, Assistant Dean for Medical Education, sent

  Bhattacharya an email with the subject “The panel today.” Dkt. 33-12. The email read:

         Kieran,
         I was at the noontime “Microaggressions” panel today and observed your
         discomfort with the speaker’s perspective on the topic.
         Would you like to come share your thoughts with me? I think I can provide some
         perspective that will reassure you about what you are and are not responsible for in
         interactions that could be uncomfortable even when that’s not intended. If you’d
         prefer to talk with your own college dean, that’s fine too. I simply want to help you
         understand and be able to cope with unintended consequences of conversations.
         Dr. Peterson

  Id.; see also Dkt. 33 ¶ 63. Kieran responded a couple of hours later:

         Dr. Peterson,
         Your observed discomfort of me from wherever you sat was not at all how I felt. I
         was quite happy that the panel gave me so much time to engage with them about
         the semantics regarding the comparison of microaggressions and barbs. I have no
         problems with anyone on the panel; I simply wanted to give them some basic
         challenges regarding the topic. And I understand that there is a wide range of
         acceptable interpretations on this. I would be happy to meet with you at your
         convenience to discuss this further.
         Sincerely,
         Kieran Bhattacharya

         Dkt. 33-12; see also Dkt. 33 ¶ 65. That evening, Peterson replied: “I understand. I don’t

  know you at all so I may have misinterpreted your challenges to the speaker.” Dkt. 33-12; see also

  Dkt. 33 ¶ 65. The two agreed to meet on October 31. Dkt. 33-12; see also Dkt. 33 ¶ 65.




                                                   5
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 6 of 39 Pageid#: 1139




         During Bhattacharya and Peterson’s one-hour meeting, Peterson “barely mentioned”

  Bhattacharya’s questions and comments at the panel discussion. Dkt. 33 ¶ 73. Instead, Peterson

  attempted to determine Bhattacharya’s “views on various social and political issues—including

  sexual assault, affirmative action, and the election of President Trump.” Id.

                           D. The November 1 Meeting with Densmore

         On October 26, the day after the panel discussion, Densmore—Associate Dean for

  Admissions and Student Affairs, and Bhattacharya’s assigned academic dean—emailed

  Bhattacharya. Id. ¶ 71. Densmore’s email read:

         Hi Kieran,
         I just wanted to check in and see how you were doing. I hope the semester is going
         well. I’d like to meet next week if you have some time.
         JJD

  Id.; see also Dkt. 33-14. Bhattacharya agreed to meet with Densmore on November 1. Dkt. 33 ¶

  72. During their ten-minute meeting, Densmore did not inform Bhattacharya about Kern’s Card,

  nor did he mention Bhattacharya’s questions and comments at the panel discussion. Id. ¶¶ 74–75.

  When Bhattacharya mentioned his meeting with Peterson, Densmore informed Bhattacharya that

  he was aware of that meeting. At no point during the meeting did Densmore convey any concerns

  related to his meeting with Peterson or to Bhattacharya’s behavior during the panel. Id.

      E. The November 14 Academic Standards and Achievement Committee (“ASAC”)
                         Meeting and Tucker’s November 15 Letter

         At an ASAC meeting on November 14, the committee considered Kern’s Card against

  Bhattacharya. Id. ¶ 77. UVA Medical School’s Policy on Academic and Professional

  Advancement vests the ASAC with the power to act on behalf of the School of Medicine’s faculty

  with respect to “patterns of unprofessional behavior and egregious violations of professionalism.”

  Dkt. 33-9 at 2. The policy includes the following provision:




                                                   6
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 7 of 39 Pageid#: 1140




         If a student receives three or more written observations of concern . . . , or is cited
         for a single egregious breach of professionalism, notice will be sent to ASAC for
         review. A student identified as having a pattern of unprofessional behavior may be
         directed to further counseling and/or to supportive remediation and/or placed on
         academic warning or academic probation . . . , or if the professional violations are
         severe, a student may be dismissed from school even if they have passing grades in
         all courses. . . . . Egregious behaviors, such as but limited to assault on or threat to
         a patient, patient’s family member, student, GME trainee or faculty member,
         conduct that may constitute a felony, etc., regardless of whether criminal
         prosecutions are initiated or pursued, will be referred immediately to ASAC,
         irrespective of whether previous observations of concern exist, with the
         recommendation for dismissal from school.

  Id. at 3 (emphasis in original).

         Kern, a voting ASAC member, attended and voted at the meeting. Dkt. 33 ¶ 79. She was

  the only voting member at the meeting who witnessed the events at the microaggression panel. Id.

  ¶ 95. Peterson also attended the meeting as a guest. Id. ¶ 84. The meeting minutes memorialized

  the text of the Card that Kern submitted. Dkts. 33-35; 33 ¶¶ 86–87. Under “Professionalism

  Issues,” the meeting minutes state: “The committee voted unanimously to send Kieran

  Bhattacharya (Densmore) a letter reminding him of the importance in medicine to show respect to

  all: colleagues, other staff, and patients and their families.” Dkt. 33 ¶¶ 77, 88; see also Dkt. 33-15.

  At the time, Bhattacharya remained unaware that Kern had issued a Card against him. Dkt. 33 ¶

  90.

         The ASAC’s letter, in its entirety, dated and emailed to Bhattacharya on November 15,

  reads as follows:

         Dear Mr. Bhattacharya:
                 The Academic Standards and Achievement Committee has received notice
         of a concern about your behavior at a recent AMWA panel. It was thought to be
         unnecessarily antagonistic and disrespectful. Certainly, people may have different
         opinions on various issues, but they need to express them in appropriate ways.
                 It is always important in medicine to show mutual respect to all: colleagues,
         other staff, and patients and their families. We would suggest that you consider
         getting counseling in order to work on your skills of being able to express yourself
         appropriately.



                                                    7
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 8 of 39 Pageid#: 1141




         Sincerely,
         Jim B. Tucker, M.D.
         Chair, Academic Standards and Achievement Committee

  Id. ¶ 91; Dkt. 33-36.

                          F. The November 28 ASAC Suspension Hearing

         Eleven days later, on the afternoon of November 26, Densmore sent Bhattacharya an email

  stating, “We were notified by the Dean of Students Office that you were heading back to

  Charlottesville. You will need to be seen by CAPS [Counseling and Psychological Services] before

  you can return to classes.” Id. ¶ 96–97; see also Dkt. 33-37.

         On the morning of November 27, Bhattacharya responded in an email questioning UVA

  Medical School’s ability to “mandate psychiatric evaluations” before allowing him to continue his

  education. Dkt. 33 ¶ 98; Dkt. 33-37.

         The same day, R. J. Canterbury, Senior Associate Dean for Education at UVA Medical

  School, emailed Bhattacharya telling him that he was not permitted to return to class until he had

  “been evaluated by CAPS at the Student Health Service.” Dkt. 33 ¶ 99; Dkt. 33-40.

         On the afternoon of November 28, UVA Medical School Registrar Katherine Yates

  emailed Bhattacharya notifying him that “The Academic Standards and Achievement Committee

  will be meeting today to discuss your current enrollment status. You are invited to attend to share

  your insights with the committee.” Dkt. 33 ¶ 101; Dkt. 33-42. Within ten minutes, Bhattacharya

  responded:

         []Who exactly will be present? Do you normally just give students 3 hours to
         prepare after indirectly threatening to kick them from medical school? Why exactly
         is my enrollment status up for discussion?

  Dkt. 33 ¶ 102; Dkt. 33-43. Bhattacharya asked whether he could have legal representation at the

  meeting, but he did not have time to obtain legal advice or counsel before the meeting. Dkt. 33




                                                   8
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 9 of 39 Pageid#: 1142




  ¶¶ 102, 108. Yates responded to Bhattacharya’s email with hyperlinks to the ASAC’s policies. Id.

  ¶ 103; Dkt. 33-44. Section III.D of the ASAC Operating Procedures requires the Committee to

  notify a student “in writing as to what the major concerns of the Committee are likely to be during

  the coming meeting.” Dkt. 33 ¶ 104; Dkt. 33-45 at 4. Bhattacharya did not obtain “any written

  statement of the allegations against him” before the hearing. Dkt. 33 ¶¶ 105, 107.

         Bhattacharya attended the hearing that evening. Dkt. 33 ¶ 110. He photographed the

  attendees, Dkt. 33-47, and recorded audio of the hearing, Dkt. 33-48. Dkt. 33 ¶ 110. Tucker and

  Kern both attended the hearing. Id. ¶ 112; Dkt. 33-49.

         Bhattacharya first asked Tucker to explain why the ASAC was meeting to discuss his

  enrollment status. Tucker referred to the November 15 letter, which “was talking about some

  interactions [Bhattacharya] had at a forum on microaggression.” Dkt. 33-48. Bhattacharya

  repeatedly denied receiving the letter.4 Id.

         Tucker explained that the ASAC was “concerned with the interactions [Bhattacharya] had

  since [the microaggression panel discussion].” Id. Tucker repeated, “What we’re concerned about

  is some of the behaviors you’ve shown since then. . . . There’s concern about your interactions and

  behaviors most recently.” Id. When Bhattacharya pressed Tucker to identify what interactions

  were concerning and who found them concerning, Tucker mentioned “interactions” with

  Densmore as well as “students” and “other administrators.” Id. Tucker elaborated that he

  “suspect[ed] [Bhattacharya’s behavior in those interactions] was similar to what [Bhattacharya

  was] showing” at the hearing. Id.




         4
             Bhattacharya admits that he had in fact received the letter. See Dkts. 33 ¶ 91; 33-
  36.


                                                     9
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 10 of 39 Pageid#: 1143




          Tucker then noted that “Dr. Canterbury recommended that [Bhattacharya] go to CAPS

   before returning to class and [Bhattacharya had] been resisting that.” Id. Bhattacharya objected to

   Tucker’s use of the word “recommend,” saying it was “a very key mistake.” Id. He read the subject

   line of Canterbury’s email: “required process to attend class.” Id. Bhattacharya also told the ASAC

   that “it’s not about whether or not [he wanted] to go to CAPS, it’s about being told to go to CAPS.

   It’s about being required to receive a . . . psychiatric evaluation to attend school, a public

   university.” Id.

          After several minutes, another voting ASAC member, Dr. Bart Nathan, said that the ASAC

   was holding the hearing because of concerns “about [Bhattacharya’s] professionalism and [his]

   professional behavior in medical school.” Id. Nathan mentioned “[Bhattacharya’s] behavior at a

   panel meeting and other subsequent behaviors, including the behavior [Bhattacharya was]

   exhibiting right” then. Id. Nathan described Bhattacharya as “extremely defensive” and noted that

   Bhattacharya’s “recording” of the hearing “[was] unusual behavior” not “typical” of “a medical

   student.” Id. Nathan said that the ASAC was “requiring [Bhattacharya] to change” his “aggressive,

   threatening behavior.” Id. Bhattacharya retorted that Nathan was “just projecting.” Id. Nathan

   replied, “Any patient that walked into the room with [Bhattacharya] would be scared.” Id. Nathan

   characterized that as “the professionalism issue that [the ASAC was] having.” Id. Bhattacharya

   insisted that “[he had] been near patients as part of the training here, and [he had] never received

   any complaints from any patients about that.” Id.

          Toward the end of the hearing, Tucker told Bhattacharya that “[t]he concern [was] how

   [Bhattacharya had] been coming across to people in the last few weeks.” Id. Bhattacharya said that

   “[he] just wish[ed] [the ASAC members] would provide a specific example of what exactly [he




                                                   10
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 11 of 39 Pageid#: 1144




   had] said and done.” Another doctor stated that the “entire episode . . . [was] a very good example

   of inappropriate behavior and aggressive behavior.” Id.

           Under the heading “Professionalism Issues,” the minutes of the hearing state that “[t]he

   committee convened to discuss concerning behaviors exhibited by Kieran Bhattacharya

   (Densmore) over the past weeks after members of the Technical Standards Committee determined

   that the concerns were best addressed by the ASAC.” Dkt. 33 ¶ 115; Dkt. 33-49. After noting that

   Bhattacharya attended and participated in the hearing when “given the opportunity to address

   concerns about his behavior,” the minutes note that “[t]he Committee reviewed the list of technical

   standards that are acknowledged annually by the students[,] especially the Emotional, Attitudinal

   and Behavioral Skills.” Dkt. 33 ¶ 115; Dkt. 33-49. The minutes then state:

           Because the student’s behavior demonstrated his inability to meet several of those
           standards, Dr. Nathan made a motion to suspend Kieran Bhattacharya (Densmore)
           from the School of Medicine, effective immediately, with the option to petition to
           return in August of 2019. . . . The committee voted unanimously to accept the
           motion. Nora Kern did not vote on the matter, as personal business required her to
           leave before the vote was executed.

   Dkt. 33 ¶ 115; Dkt. 33-49.

                                 G. The November 29 Suspension Letter

           The day after the hearing, Tucker sent Bhattacharya an email with a letter attached. The

   letter, in relevant part, reads:

           The Academic Standards and Achievement Committee (“ASAC”) convened on
           November 28, 2018 to review concerns that your recent behavior in various settings
           demonstrated a failure to comply with the School of Medicine’s Technical
           Standards. . . . The ASAC decided that the nature of the concerns necessitated the
           calling of an emergency meeting. . . .
                   The Academic Standards and Achievement Committee has determined that
           your aggressive and inappropriate interactions in multiple situations, including in
           public settings, during a speaker’s lecture, with your Dean, and during the
           committee meeting yesterday, constitute a violation of the School of Medicine’s
           Technical Standards that are found at: https://med.virginia.edu/student-
           affairs/policies/technical-standards/



                                                   11
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 12 of 39 Pageid#: 1145




                      Those Standards, in relevant part and as related to professionalism, state
              that each student is responsible for: Demonstrating self-awareness and self-analysis
              of one’s emotional state and reactions; Modulating affect under adverse and
              stressful conditions and fatigue; Establishing effective working relationships with
              faculty, other professionals and students in a variety of environments; and
              Communicating in a non-judgmental way with persons whose beliefs and
              understandings differ from one’s own.
                      The committee has voted to suspend you from school, effective
              immediately. You may apply for readmission to return to class no earlier than
              August, 2019. . . . The committee would only approve your return if you are able
              to provide evidence that further violations of the Technical Standards are unlikely
              to occur. . . .

   Dkts. 33 ¶ 116–17; 33-53 at 2–3. The suspension letter also states that Bhattacharya could file an

   appeal of his suspension within 14 days and explains the appeal procedures. Dkts. 33 ¶ 122; 33-

   53 at 4.

              Five days later, on December 4, Bhattacharya emailed Densmore to initiate an appeal of

   the ASAC’s decision to suspend him. Dkts. 33 ¶ 123; 33-54. Densmore replied later that day and

   acknowledged that the appeal process had started. Dkts. 33 ¶ 123; 33-55. In the meantime,

   Bhattacharya sent information about these events to SecureDrop, a website through which

   individuals can anonymously transmit documents to dozens of news organizations. Dkt. 33 ¶ 124.

   In addition, because he was no longer actively enrolled in medical school, the National Board of

   Medical Examiners canceled Bhattacharya’s registration for the United States Medical Licensing

   Exam Step 1 (“USMLE Step 1”). Id. ¶ 126; Dkt. 33-57.

                                 H. The January 2019 No Trespass Order

              On December 30, Deputy Chief of Police of the University of Virginia Melissa Fielding

   called Bhattacharya to inform him that the UVA Police Department would be issuing a No

   Trespass Order (“NTO”) against him. Dkt. 33 ¶ 127. When Bhattacharya inquired into the basis

   for the NTO, Fielding did not provide any additional information. Id. On January 2, 2019, Fielding

   sent Bhattacharya a letter with the NTO attached. Id. ¶ 128; Dkt. 33-58. The NTO stated that, for



                                                      12
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 13 of 39 Pageid#: 1146




   four years from its effective date of January 3, Bhattacharya was “not to come on any property or

   facility on the Grounds of the University of Virginia except as a patient at the University of

   Virginia Medical Center.” Dkt. 33 ¶ 28; Dkt. 33-58 at 3 (emphasis in original). The NTO also

   stated that it “must be appealed in writing to the Associate Vice President for Safety and Security

   within five (5) calendar days” after service; failure to deliver or postmark an appeal within that

   timeframe would constitute “waive[r of] the opportunity to appeal.” Dkt. 33-58 at 4.

          The next day, Densmore informed Bhattacharya that UVA Medical School would “not be

   able to proceed with an appeal of [his] suspension” because of the NTO. Dkt. 33 ¶ 129; Dkt. 33-

   59. Bhattacharya spoke with Fielding by phone on January 15. Despite his request that UVA

   rescind the NTO, Fielding refused to do so, and she told Bhattacharya that he could not appeal at

   that time. Dkt. 33 ¶ 130.

          After six months, in early July 2019, Bhattacharya emailed Densmore regarding

   readmission to UVA Medical School. Densmore informed Bhattacharya that the school “cannot

   address [his] request for readmission while a no trespass order is in effect.” Id. ¶ 132; Dkt. 33-61.

   In response, Bhattacharya called and emailed Fielding asking for “specific reasons” why the NTO

   was issued, for the NTO to be “dissolve[d] . . . immediately,” or “both.” Dkts. 33 ¶ 134; 33-62.

   Fielding responded that the UVA Police Department had issued the NTO “after concerns were

   raised about comments on a chat room that were perceived as threats.” Dkts. 33 ¶ 135; 33-63. She

   said that those “comments raised safety concerns for the community” and that “[t]he NTO was not

   a result of [Bhattacharya’s] suspension.” Id. Fielding also noted that Bhattacharya “did not appeal

   the NTO as specified in the appeal process instructions.” Id. Bhattacharya responded with a list of

   questions asking for further details. Dkt. 33 ¶ 136.




                                                    13
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 14 of 39 Pageid#: 1147




          A week after his exchange with Fielding, Bhattacharya appealed the NTO in writing to the

   Associate Vice President for Safety and Security. Id. ¶ 137; Dkt. 33-65. In the appeal letter,

   Bhattacharya wrote:

          It is not clear to me what Deputy Chief Melissa Fielding was referring to by the
          term “chat room.” I have posted on publicly available internet forums which include
          but are not limited to the following: StudentDoctorNetwork, CollegeConfidential,
          Reddit, 4chan, and others. The term “internet forum” itself is ambiguous and
          difficult for one to distinguish from “social media.” This includes but is not limited
          to the following: Facebook, Twitter, Google hangou[]ts, Skype, and others.
                  Furthermore, Deputy Chief Melissa Fielding mentions that concerns were
          raised about comments on a chat room that were perceived as threats. . . . It is []
          unclear as to what, if any, perceived threats were a direct result of any actions that
          I have taken or statements that I have made. I do not want anyone to feel threatened.

   Dkt. 33-65.
          On August 7, UVA upheld the NTO because Bhattacharya had “engag[ed] in conduct that

   threatened the well-being of members of the community through various social media platforms,”

   Dkt. 33 ¶ 137; Dkt. 33-66, and because “[t]he conduct [Bhattacharya] directed at members of the

   university community compromised safety and security and caused fear.” Id.; Dkt. 33 ¶ 137.

                                      II.    LEGAL STANDARD

          A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

   sufficiency of a complaint to determine whether a plaintiff has properly stated a claim. The

   complaint’s “[f]actual allegations must be enough to raise a right to relief above the speculative

   level,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007), with all allegations in the complaint

   taken as true and all reasonable inferences drawn in the plaintiff’s favor. King v. Rubenstein, 825

   F.3d 206, 212 (4th Cir. 2016). A motion to dismiss “does not, however, resolve contests

   surrounding the facts, the merits of a claim, or the applicability of defenses.” Id. at 214.

          Although the complaint “does not need detailed factual allegations, a plaintiff’s obligation

   to provide the ‘grounds’ of his entitle[ment] to relief requires more than labels and conclusions,




                                                    14
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 15 of 39 Pageid#: 1148




   and a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

   555; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of

   a cause of action, supported by mere conclusory statements, do not suffice.”). A court need not

   “accept the legal conclusions drawn from the facts” or “accept as true unwarranted inferences,

   unreasonable conclusions, or arguments.” Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d

   754, 768 (4th Cir. 2011) (internal quotations omitted). And the court cannot “unlock the doors of

   discovery for a plaintiff armed with nothing more than conclusions.” Iqbal, 556 U.S. at 678–79.

   This is not to say Rule 12(b)(6) requires “heightened fact pleading of specifics”; instead, the

   plaintiff must plead “only enough facts to state a claim to relief that is plausible on its

   face.” Twombly, 550 U.S. at 570. Still, “only a complaint that states a plausible claim for relief

   survives a motion to dismiss.” Iqbal, 556 U.S. at 679.

                                           III.    ANALYSIS

                              A. Count I: First Amendment Retaliation

          The First Amendment protects not only the affirmative right to speak, but also the “right

   to be free from retaliation by a public official for the exercise of that right.” Adams v. Trs. of the

   Univ. of N.C.-Wilmington, 640 F.3d 550, 560 (4th Cir. 2011) (quoting Suarez Corp. Indus. v.

   McGraw, 202 F.3d 676, 685 (4th Cir. 2000)). Under § 1983, a student at a public university may

   state a plausible claim for First Amendment retaliation if he alleges that (1) he “engaged in

   protected First Amendment activity,” (2) “the defendants took some action that adversely affected

   [his] First Amendment rights,” and (3) “there was a causal relationship between [his] protected

   activity and the defendants’ conduct.” Buxton v. Kurtinitis, 862 F.3d 423, 427 (4th Cir. 2017)

   (citing Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 499 (4th Cir.

   2005) (citing Suarez, 202 F.3d at 686)).




                                                    15
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 16 of 39 Pageid#: 1149




          Defendants argue that Bhattacharya’s claim fails because his speech was not protected.

   They submit that Bhattacharya was dismissed not because of his speech but because he violated

   the school’s professional standards. They also argue that the Individual Defendants—Peterson,

   Kern, and Rasmussen—to the extent that they are sued in their individual capacities, are entitled

   to qualified immunity. Dkt. 113 at 20–25; Dkt. 116 at 3–7.

          But, as discussed below, the Court disagrees with Defendants’ arguments and concludes

   that Bhattacharya states a plausible claim for First Amendment retaliation.

                                          1. Protected Speech

          The first prong of the First Amendment retaliation test asks whether the plaintiff “engaged

   in protected First Amendment activity.” Buxton, 862 F.3d at 427. Students do not “shed their

   constitutional rights to freedom of speech or expression at the schoolhouse gate.” Tinker v. Des

   Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 506 (1969); see also Papish v. Bd. of Curators of

   Univ. of Missouri, 410 U.S. 667, 670 (1973) (per curiam) (emphasizing that “‘state colleges and

   universities are not enclaves immune from the sweep of the First Amendment’”) (quoting Healy

   v. James, 408 U.S. 169, 180 (1972)). But the Supreme Court has recognized two major categories

   of speech that public schools, including public universities, may regulate.

          First, schools may regulate “conduct by the student, in class or out of it, which for any

   reason—whether it stems from time, place, or type of behavior—materially disrupts classwork or

   involves substantial disorder or invasion of the rights of others.” Tinker, 393 U.S. at 513; see also

   Papish, 410 U.S. at 669–70 (recognizing “a state university’s undoubted prerogative to enforce

   reasonable rules governing student conduct” and “legitimate authority to enforce reasonable

   regulations as to the time, place, and manner of speech and its dissemination”).




                                                    16
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 17 of 39 Pageid#: 1150




           Second, schools “need not tolerate student speech that is inconsistent with its ‘basic

   educational mission,’ even though the government could not censor similar speech outside the

   school.” Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 266 (1988) (quoting Bethel Sch. Dist.

   No. 403 v. Fraser, 478 U.S. 675, 685 (1986)). For example, school officials can punish students

   for “vulgar and lewd” speech at school because it “undermine[s] the school’s basic educational

   mission” and “is wholly inconsistent with the ‘fundamental values’ of public school education.”

   Fraser, 478 U.S. at 685–86. School officials also may “exercis[e] editorial control over the style

   and content of student speech in school-sponsored expressive activities so long as their actions are

   reasonably related to legitimate pedagogical concerns.” Kuhlmeier, 484 U.S. at 273. Expressive

   activities are school-sponsored when the school “lend[s] its name and resources to the

   dissemination of student expression” such that “students, parents, and members of the public might

   reasonably perceive [that student’s expression] to bear the imprimatur of the school.” Id. at 271–

   73.

           Finally, the First Amendment does not protect “true threats” within or beyond the

   schoolhouse gates. United States v. Bly, 510 F.3d 453, 458–59 (4th Cir. 2007); see Virginia v.

   Black, 538 U.S. 343, 359 (2003).

           Still, where speech occurs off campus, school officials may regulate that speech only if it

   has a “sufficient nexus with the school.” Kowalski v. Berkeley Cnty. Schools, 652 F.3d 565, 577

   (4th Cir. 2011). In Kowalski, the Fourth Circuit found that a school did not violate the First

   Amendment when it suspended a student who created a webpage ridiculing a fellow student. The

   court rejected the student’s argument that the webpage was not school-related, noting that the

   student “designed the website for ‘students’ . . . ; she sent it to students inviting them to join; . . .




                                                      17
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 18 of 39 Pageid#: 1151




   those who joined were mostly students[;] . . . and [t]he victim understood the attack as school-

   related, filing her complaint with school authorities.” Id. at 576.

          Bhattacharya claims that Defendants retaliated against him for his questions and comments

   during the Microaggression Panel Discussion, his attempt to defend himself at his ASAC hearing,

   and his attempt to seek press coverage of his suspension. Dkt. 33 ¶ 140. He also alleges that

   Defendants informed him that the NTO was issued “for engaging in conduct that threatened the

   well-being of members of the community through various social media platforms.” Id. ¶ 137; Dkt.

   33-66. The Court examines each of these expressive activities in turn to determine which, if any,

   were protected by the First Amendment.

             i.   Comments and Questions at the Microaggression Panel Discussion

          Bhattacharya’s speech at the panel discussion—questioning and critiquing the theory of

   microaggression—does not clearly fall into any category of speech that UVA Medical School can

   regulate or prohibit. His comments and questions did not “materially disrupt[] classwork or

   involve[] substantial disorder or invasion of the rights of others.” Tinker, 393 U.S. at 513.

   Defendants argue that because “the purpose of the panel discussion was to teach students about a

   social issue in medicine, it was not the time or place for Plaintiff to dispute the validity of the

   subject matter, argue with faculty, or disparage a professor’s substantial research in the field.”

   Dkt. 113 at 23. To support this contention, Defendants assert that “speech reflecting non-

   compliance with [a professional conduct] [c]ode that is related to academic activities materially

   disrupts the [p]rogram’s legitimate pedagogical concerns.” Keefe v. Adams, 840 F.3d 523, 531 (8th

   Cir. 2016).

          In Keefe, the Eighth Circuit upheld, at the summary judgment stage, a school’s decision to

   dismiss Keefe, a nursing student, for Facebook posts that were offensive and threatening to other




                                                    18
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 19 of 39 Pageid#: 1152




   students. Id. at 532. The court found that Keefe’s “posts were directed at classmates, involved their

   conduct in the Nursing Program, and included a physical threat related to their medical studies—

   ‘I’m going to . . . give someone a hemopneumothorax.5’” Id. Considering that fellow students

   reported these posts and their resulting fears to instructors, Keefe’s “disrespectful and threatening

   statements toward his colleagues had a direct impact on the students’ educational experience. They

   also had the potential to impact patient care” because students who cannot communicate and

   collaborate in a clinical setting may cause “poor outcomes for the patients.” Id. The court

   concluded that the First Amendment did not prevent the school from dismissing Keefe because he

   “had crossed the professional boundaries line, but . . . he had no understanding of what he did or

   why it was wrong, and he evidenced no remorse for his actions.” Id. at 532–33.

          Here, Bhattacharya’s comments and questions were directed at the professors participating

   in the panel during a time designated for asking questions. His statements were academic in nature.

   Bhattacharya challenged one professor’s definitions of “microaggression” and “marginalized

   group” as “contradictory” and “extremely nonspecific.” Dkt. 33-2. He also asked several questions

   about the “evidence” underlying that professor’s claims, critiquing it—and the professor’s research

   over “years”—as “anecdotal.” Id. These comments and questions might be forward or pointed,

   but—as alleged—they did not materially disrupt the discussion or substantially invade the

   professor’s, or anyone else’s, rights. Certainly, Bhattacharya’s line of questioning concerned

   Rasmussen enough that she mentioned the need to “make sure to open up the floor to lots of people

   for questions” and ultimately called on another student to ask a question. Id. But Bhattacharya’s

   allegations do not show that his statements had a “direct impact on [other] students’ educational



          5
             In Keefe, the plaintiff testified that a hemopneumothorax is “a ‘trauma’ where the lung
   is punctured and air and blood flood the lung cavity.” Id. at 527.


                                                    19
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 20 of 39 Pageid#: 1153




   experience” or “had the potential to impact patient care.” Keefe, 840 F.3d at 531. Indeed,

   Bhattacharya’s comments are a far cry from the comments at issue in Keefe.

          Nor were Bhattacharya’s comments and questions at the panel “vulgar,” “lewd,”

   “indecent,” or “plainly offensive.” See Fraser, 478 U.S. at 685–86. Defendants argue that

   Bhattacharya’s comments meet these criteria because they were “insulting, disrespectful, and

   uncivil” to the faculty. Dkt. 113 at 23. In Fraser, the Supreme Court upheld the school district’s

   decision to suspend a high school student who gave a speech at a school assembly in which he

   described a student he was nominating for student elective office “in terms of an elaborate, graphic,

   and explicit sexual metaphor.” 478 U.S. at 678. But Bhattacharya’s comments were not offensive

   or indecent in this manner. Indeed, the comments did not involve ad-hominem attacks or curse

   words. At worst, they were aggressive critiques.

          Accordingly, the Court concludes that the amended complaint alleges sufficient facts to

   find that Bhattacharya’s questions and comments at the microaggression panel were protected

   speech. His expressions were not made at inappropriate times or places, nor were his comments

   disruptive or offensive.

                          ii.   Speech at the ASAC Suspension Hearing

          Similarly, Bhattacharya’s comments at his suspension hearing were not materially

   disruptive or offensive. The panel convened to give Bhattacharya a chance to explain to faculty

   members on the ASAC why he should be able to remain enrolled at UVA Medical School. He

   inquired why the hearing had been convened and complained about the lack of due process and

   transparency. Dkt. 33-48. Indeed, Bhattacharya fixated on whether or not he had received the

   November 15 letter from the ASAC, and he contested—at length—Tucker’s statement that

   Canterbury had “recommended” that Bhattacharya go to CAPS in order to attend class. Id. In




                                                    20
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 21 of 39 Pageid#: 1154




   addition, several ASAC members told Bhattacharya that his behavior was “extremely defensive,”

   “aggressive,” “threatening,” and “inappropriate,” and that his insistence on recording the meeting

   was “unusual.” Id. But the Fourth Circuit has held that “the First Amendment protects bizarre

   behavior,” and “bizarre does not equal disruptive.” Tobey v. Jones, 706 F.3d 379, 388 (4th Cir.

   2013). Furthermore, the audio recording did not contain “true threats,” Black, 538 U.S. at 359, nor

   did the ASAC members say that the content of Bhattacharya’s speech was threatening or might

   scare patients. Even if Bhattacharya’s comments were contentious, rude, and defensive, they did

   not materially disrupt the hearing or substantially invade the ASAC members’ rights. Tinker, 393

   U.S. at 513. Nor did they “undermine the school’s basic educational mission.” See Fraser, 478

   U.S. at 685–86.

          Accordingly, the Court concludes that the amended complaint alleges sufficient facts to

   find that Bhattacharya’s expressions at the ASAC suspension hearing were protected speech. His

   expressions were not made at inappropriate times or places, nor were his comments disruptive or

   offensive.

                                        iii.   Online Speech

          Defendants argue that Bhattacharya has not alleged enough facts about the social media

   statements that drove UVA’s decision to issue an NTO against him. Dkt. 113 at 24. Defendants

   also argue that Bhattacharya’s statements that triggered the NTO were not protected speech

   because they were “true threats” related to the school. Id. But Bhattacharya alleges that Defendants

   have not disclosed any social media statements to him, even after he repeatedly requested them.

   Dkts. 33 ¶ 136–37; 33-65. In his appeal, Bhattacharya provided UVA with a list of social media

   platforms and other online forums he had been active on at the time the NTO was issued. See id.

   Without the statements, the Court cannot determine whether they are “true threats” related to the




                                                   21
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 22 of 39 Pageid#: 1155




   school. But Bhattacharya’s amended complaint makes clear that the statements in question are

   those that UVA used as the basis for issuing the NTO against him. Of course, once UVA discloses

   the statements underlying the issuance of the NTO, UVA may again then that the statements are

   “true threats” that receive no First Amendment protection. Black, 538 U.S. at 359. At this stage,

   however, the Court concludes that Bhattacharya has sufficiently alleged that his statements were

   protected speech.

                                            2. Adverse Action

           The second prong of the First Amendment retaliation test asks whether “the defendants

   took some action that adversely affected [the student’s] First Amendment rights.” Buxton, 862

   F.3d at 427. “[A] plaintiff suffers adverse action if the defendant’s allegedly retaliatory conduct

   would likely deter a person of ordinary firmness from the exercise of First Amendment rights.”

   Martin v. Duffy, 858 F.3d 239, 249 (4th Cir. 2017), cert. denied, 138 S. Ct. 738 (2018). Indeed,

   because “conduct that tends to chill the exercise of constitutional rights might not itself deprive

   such rights, . . . a plaintiff need not actually be deprived of [his] First Amendment rights in order

   to establish . . . retaliation.” Constantine, 411 F.3d at 500.

           Bhattacharya sufficiently alleges that Defendants retaliated against him. Indeed, they

   issued a Professionalism Concern Card against him, suspended him from UVA Medical School,

   required him to undergo counseling and obtain “medical clearance” as a prerequisite for remaining

   enrolled, and prevented him from appealing his suspension or applying for readmission by issuing

   and refusing to remove the NTO. Id. ¶ 142. Because a student would be reluctant to express his

   views if he knew that his school would reprimand, suspend, or ban him from campus for doing so,

   the Court concludes that Bhattacharya has adequately alleged adverse action.




                                                     22
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 23 of 39 Pageid#: 1156




                                      3.      Causal Connection

          The third prong of the First Amendment retaliation test asks whether “there was a causal

   relationship between [the student’s] protected activity and the defendants’ conduct.” Buxton, 862

   F.3d at 427. To allege a causal connection between the protected speech and the adverse action, a

   plaintiff must show (1) the defendants’ awareness of the plaintiff’s protected speech and (2) “some

   degree of temporal proximity” between that awareness and the adverse action. Constantine, 411

   F.3d at 501.

          Bhattacharya alleges that Defendants were aware of his comments and questions at the

   microaggression panel discussion and suspension hearing. Id. ¶ 144. Certainly, the faculty

   members present at the microaggression panel discussion and those present at the suspension

   hearing were aware of his speech. In addition, he points to Kern’s Card, which stated that

   Bhattacharya “asked a series of questions that were quite antagonistic toward the panel” and

   “stated one faculty member was being contradictory.” Dkts. 33 ¶ 67; 33-13. He also points to the

   November 15 letter from the ASAC, which states that his “behavior” at the panel was “thought to

   be unnecessarily antagonistic and disrespectful.” Dkts. 33 ¶ 91; 33-35. The November 29

   suspension letter, too, states that his “aggressive and inappropriate interactions in multiple

   situations, including in public settings, during a speaker’s lecture, with your Dean, and during the

   committee meeting yesterday, constitute a violation of the School of Medicine’s Technical

   Standards.” Dkts. 33 ¶ 116–17; 33-51. Finally, Bhattacharya also alleges that UVA Defendants

   were aware of some unidentified comments on “various social media platforms,” which UVA

   informed him were the basis of the NTO banning him from campus. Dkts. 33 ¶ 137; 33-66. These




                                                   23
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 24 of 39 Pageid#: 1157




   allegations are sufficient to show that Defendants were aware of Bhattacharya’s speech at the panel

   discussion, suspension hearing, and on social media.6

          In terms of temporal proximity, Bhattacharya’s comments and questions at the

   microaggression panel discussion occurred on October 25, 2018, Dkt. 33 ¶ 3, and his suspension

   hearing occurred on November 28, id. ¶ 110. UVA Medical School suspended him on November

   29, id. ¶ 116—just over a month after the panel discussion and one day after the suspension

   hearing. UVA issued the NTO against him on January 2, 2019, id. ¶ 128—just over two months

   after the panel discussion and one month after his suspension hearing. The Court is satisfied that

   the time that elapsed between Bhattacharya’s protected speech and his suspension and ban from

   the UVA Grounds is sufficient to raise a plausible inference of a causal connection. Constantine,

   411 F.3d at 501 (finding a causal connection where “[a]t most, four months elapsed from the time

   [plaintiff] complained about [a professor’s] exam and the grade appeals process to the time of the

   defendants’ alleged retaliatory conduct”). At this stage, no more is needed.

                                      i.      But-For Causation

          Defendants contest causation and argue that they suspended Bhattacharya for behavior that

   violated UVA Medical School’s professional code of conduct, and not for the content of his speech

   or his viewpoint. See, e.g., Dkt. 116 at 3–5. Defendants rely on the same exhibits that Bhattacharya

   does. They point to Kern’s Card, which stated that Bhattacharya’s “level of frustration/anger

   seemed to escalate” and expressed “shock” that Bhattacharya showed “so little respect toward

   faculty members.” Dkts. 33 ¶ 67; 33-13. They also note that the November 15 letter from the

   ASAC emphasized that “people may have different opinions on various issues, but they need to


          6
            However, Bhattacharya does not allege any facts from which the Court can draw the
   inference that Defendants were aware of his attempts to gain publicity about his situation by
   submitting documents to SecureDrop.


                                                   24
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 25 of 39 Pageid#: 1158




   express them in appropriate ways,” and that “[i]t is always very important in medicine to show

   mutual respect to all.” Dkts. 33 ¶ 91; 33-35. In addition, the physicians at the suspension hearing

   told Bhattacharya that his behavior since the panel discussion was the primary focus on their

   meeting, and that they felt patients in the room during the suspension hearing would be “scared”

   of him. Dkt. 33-48. Finally, Defendants point to the same language as Bhattacharya does in the

   November 29 suspension letter to underscore that the letter cited specific UVA Medical School

   Technical Standards that Bhattacharya violated, including “[d]emonstrating self-awareness and

   self-analysis of one’s emotional state and reactions, . . . [e]stablishing effective working

   relationships with faculty, other professionals and students in a variety of environments; and

   [c]ommunicating in a non-judgmental way with persons whose beliefs and understandings differ

   from one’s own.” Dkts. 33 ¶ 116–17; 33-51.

          But to survive a motion to dismiss, Bhattacharya does not need to establish that but for his

   protected speech he would not have been suspended from UVA Medical School or banned from

   the UVA Grounds. Of course, Bhattacharya must clear a higher hurdle to prevail on a First

   Amendment retaliation claim. “It is not enough to show that an official acted with

   a retaliatory motive and that the plaintiff was injured—the motive must cause the injury.

   Specifically, it must be a ‘but-for’ cause, meaning that the adverse action against the plaintiff

   would not have been taken absent the retaliatory motive.” Nieves v. Bartlett, 139 S. Ct. 1715, 1722

   (2019) (quoting Hartman v. Moore, 547 U.S. 250, 260 (2006)). In Mount Healthy City School

   Board of Education v. Doyle, for example, the Supreme Court held that even if a teacher’s

   “protected conduct played a part, substantial or otherwise, in [the] decision not to rehire,” he was

   not entitled to reinstatement “if the same decision would have been reached” absent his protected

   speech. 429 U.S. 274, 285 (1977).




                                                   25
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 26 of 39 Pageid#: 1159




          Although the Fourth Circuit has yet to address this question, several courts have found that

   schools may enforce academic professionalism requirements in programs that train licensed

   medical professionals without violating the First Amendment. Keefe, 840 F.3d at 532–33; Ward v.

   Polite, 667 F.3d 727, 734 (6th Cir. 2012); Keeton v. Anderson-Wiley, 664 F.3d 865 (11th Cir.

   2011). “Given the strong state interest in regulating health professions, teaching and enforcing

   viewpoint-neutral professional codes of ethics are a legitimate part of a professional school’s

   curriculum that do not, at least on their face, run afoul of the First Amendment.” Keefe, 840 F.3d

   at 530. Still, a university may violate the First Amendment if it uses a professional code of conduct

   or ethics as a pretext to punish the content of a student’s speech. Ward, 667 F.3d at 785 (denying

   university’s motion for summary judgment because student produced sufficient evidence to show

   that university’s decision to dismiss counseling student from training program on basis that

   student’s request for a referral to avoid counseling gay and lesbian clients violated professional

   code of ethics may have been “deployed as a pretext for punishing” student’s speech). See also

   Papish, 410 U.S. at 671 (ordering a student’s reinstatement where the facts “show[ed] clearly that

   petitioner was expelled because of the disapproved content of the newspaper rather than the time,

   place, or manner of its distribution”).

          Bhattacharya’s amended complaint and attached exhibits provide some evidence regarding

   Defendants’ justifications for their actions. Yet Bhattacharya adequately alleges that Defendants

   used the professionalism standards as a pretext for engaging in content-based or viewpoint

   discrimination, thereby calling that justification into question. See Dkt. 33 ¶¶ 144–45.

   Bhattacharya also adequately alleges that UVA’s issuance of the NTO was pretextual. Id. ¶ 137.

          The record is not developed sufficiently at this stage to determine whether Bhattacharya’s

   First Amendment retaliation claim fails as a matter of law. Moreover, such fact-intensive




                                                    26
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 27 of 39 Pageid#: 1160




   arguments about causation are better evaluated on summary judgment. “Based on [Bhattacharya’s

   amended] complaint, it is unclear whether [Defendants’] behavior was reasonably motivated by

   [his] ‘disruptive’ conduct or unreasonably motivated by his protected [speech].” Tobey, 706 F.3d

   at 389 (finding, at the motion to dismiss stage, that plaintiff who was arrested when he “removed

   his sweatpants and t-shirt to reveal the text of the Fourth Amendment on his chest” at airport

   screening checkpoint had stated a valid First Amendment retaliation claim).

                        4.     Qualified Immunity for Individual Defendants

          “Qualified immunity shields an officer from suit when she makes a decision that, even if

   constitutionally deficient, reasonably misapprehends the law governing the circumstances she

   confronted.” Taylor v. Riojas, 141 S. Ct. 52, 53 (2020) (per curiam) (quoting Brosseau v. Haugen,

   543 U.S. 194, 198 (2004) (per curiam)) (internal quotation marks omitted). “Officials are not liable

   for bad guesses in gray areas; they are liable for transgressing bright lines.” Maciariello v. Sumner,

   973 F.2d 295, 298 (4th Cir. 1992) (citing Anderson v. Creighton, 483 U.S. 635, 639–40 (1987)).

   To determine whether a complaint should survive a motion to dismiss on grounds of

   qualified immunity, the Court asks (1) “whether a constitutional violation occurred” and (2)

   “whether the right violated was clearly established.” Tobey v. Jones, 706 F.3d at 385 (4th Cir.

   2011). But the Court need not address the questions in that order. Pearson v. Callahan, 555 U.S.

   223, 236 (2009). A right is clearly established if it is “sufficiently clear that every reasonable

   official would have understood that what he is doing violates that right.” Mullenix v. Luna, 577

   U.S. 7, 11 (2015) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)) (internal

   quotation marks and alteration omitted).

          Based on Bhattacharya’s allegations, the Court cannot conclude that the Individual

   Defendants are entitled to qualified immunity on the First Amendment retaliation claim.




                                                    27
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 28 of 39 Pageid#: 1161




          A defendant is entitled to raise a qualified immunity defense at the motion to dismiss stage

   of litigation, and later on a motion for summary judgment. Tobey, 706 F.3d at 393–94. In Tobey,

   the Fourth Circuit affirmed the denial of qualified immunity on a motion to dismiss. The court

   concluded that “[t]he question whether Mr. Tobey’s conduct was so ‘bizarre’ and ‘disruptive’ that

   Appellant’s reaction was reasonable” in “jump[ing] straight to arrest” Tobey could not “be decided

   at the 12(b)(6) stage.” Id. at 393. Here, the ultimate question whether Individual Defendants in fact

   violated Bhattacharya’s First Amendment rights by retaliating against him because of his protected

   speech—and accordingly, whether the First Amendment right violated was clearly established—

   requires a more developed record. Indeed, “[o]rdinarily, the question of qualified immunity should

   be decided at the summary judgment stage.” Willingham v. Crooke, 412 F.3d 553, 558 (4th Cir.

   2005). Thus, while the Court reviews this issue based on the allegations in the complaint now, “[i]t

   may be that discovery will reveal there is no genuine issue of material fact,” and Peterson, Kern,

   and Rasmussen “can move for summary judgment” on qualified immunity grounds. See Tobey,

   706 F.3d at 393.

          At this stage of the litigation, the Court finds that Peterson, Kern, and Rasmussen are not

   entitled to qualified immunity on the First Amendment retaliation claim.

          Accordingly, the Court will deny Defendants’ motion to dismiss Count I of the amended

   complaint.

                               B. Count II: Constitutional Due Process

          The Due Process Clause of the Fourteenth Amendment provides that “no state shall deprive

   any person of life, liberty, or property, without due process of law.” U.S. Const. Amend. XIV § 1.

   To state a procedural due process claim, Bhattacharya must allege: “(1) a cognizable ‘liberty’ or

   ‘property’ interest; (2) the deprivation of that interest by ‘some form of state action’; and (3) that




                                                    28
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 29 of 39 Pageid#: 1162




   the procedures employed were constitutionally inadequate.” Iota Xi Chapter of Sigma Chi

   Fraternity v. Patterson, 566 F.3d 138, 145 (4th Cir. 2009) (quoting Stone v. Univ. of Md. Med.

   Sys. Corp., 855 F.2d 167, 172 (4th Cir. 1988)).

          Bhattacharya argues that he had a “liberty interest in [his] Protected Free Speech” and a

   “liberty and property interest in continuing his medical studies at UVA Med School and pursuing

   the practice of medicine.” Dkt. 33 ¶¶ 148–49. He claims that Defendants deprived him of these

   interests without proper notice and the opportunity to be heard. Id. ¶ 152. Specifically, when UVA

   Medical School suspended him, it failed to accord with all of its internal policies and procedures,

   including the ASAC Operating Procedures. Id. ¶ 151.

                          1.      Liberty Interest in Protected Free Speech

          Defendants’ purported deprivation of Bhattacharya’s free speech interest is not cognizable

   as a procedural due process claim.

          The Supreme Court’s decision in Board of Regents of State Colleges v. Roth addressed this

   issue directly. 408 U.S. 564 (1972). In Roth, a university professor claimed that his removal could

   have been based in part on the exercise of his First Amendment right to freedom of speech. Id. The

   Court remarked that “[w]hen a State would directly impinge upon interests in free speech or free

   press, this Court has on occasion held that opportunity for a fair adversary hearing must precede

   the action, whether or not the speech or press interest is clearly protected under substantive First

   Amendment standards.” Id. at 575 n.14. However, the Court went on to note that actions requiring

   such procedural safeguards were those in which the core interest at stake was “itself a free speech

   interest,” such as “before an injunction is used against the holding of rallies and public meetings”

   or “before a State makes a large-scale seizure of a person’s allegedly obscene books, magazines,

   and so forth.” Id. (internal citations omitted). The Supreme Court reasoned that the deprivation of




                                                     29
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 30 of 39 Pageid#: 1163




   the plaintiff’s free speech rights was not “directly impinged . . . in any way comparable to a seizure

   of books or an injunction against meetings.” Id. It concluded that “[w]hatever may be a teacher’s

   rights of free speech, the interest in holding a teaching job at a state university, simpliciter, is not

   itself a free speech interest.” Id.

           In this case, Bhattacharya has faced no direct deprivation of his free speech rights

   comparable to the examples the Supreme Court highlighted. Indeed, Bhattacharya does not allege

   that Defendants prohibited him from expressing his views at all. Whatever may be Bhattacharya’s

   free speech rights as a medical student, his interest in continuing his medical studies and pursuing

   a career in the medical profession “is not itself a free speech interest” cognizable under procedural

   due process. Id.

    2.         Liberty and Property Interest in Continued Enrollment and Practice of Medicine

           Bhattacharya claims a purported liberty and property interest in continuing his studies at

   UVA Medical School and pursuing the practice of medicine. Assuming such interests are

   cognizable,7 this procedural due process claim also would fail.



           7
              The Court doubts that Bhattacharya has sufficiently pled either a property or a liberty
   interest in continued enrollment. “A protected property interest cannot be created by the Fourteenth
   Amendment itself, but rather must be created or defined by an independent source.” Equity In
   Athletics, Inc. v. Dep’t of Educ., 639 F.3d 91, 109 (4th Cir. 2011) (citing Roth, 408 U.S. at 577).
   For example, in Goss v. Lopez, 419 U.S. 565, 573–74 (1975), the Supreme Court held that a student
   had a property interest in continued public school enrollment because the student located a state
   statute creating an entitlement to a free education to all residents between 5 and 21 years old. Here,
   Bhattacharya’s amended complaint “fails to cite or to identify any statute or other source of a
   legitimate claim of entitlement to [Bhattacharya’s] continued enrollment at [UVA Medical
   School].” Doe v. Rector & Visitors of George Mason Univ., 132 F. Supp. 3d 712, 720 (E.D. Va.
   2015). Furthermore, “[n]either the Supreme Court nor the Fourth Circuit has held that such a
   property interest exists in connection with higher education, either categorically or specifically
   with regard to Virginia law.” Id. at 720–21. But the Supreme Court and Fourth Circuit have
   assumed without deciding that students have a protected property right to continued enrollment,
   as the Court does here. See Tigrett v. Rector & Visitors of the Univ. of Va., 290 F.3d 620, 627 (4th
   Cir. 2002).



                                                     30
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 31 of 39 Pageid#: 1164




          When determining what procedural safeguards are required under the Due Process Clause,

   courts distinguish between academic and disciplinary dismissals. A disciplinary dismissal is one

   in response to charges of misconduct; in such circumstances, a hearing at which a student can

   present his side of a factual issue could “provide a meaningful hedge against erroneous action.”

   Goss v. Lopez, 419 U.S. 565, 583 (1978) (classifying as disciplinary students’ suspension for

   participating in demonstrations that had disrupted classes, attacking a police officer, and damaging

   school property). In contrast, an academic dismissal is one related to performance in studies; an

   academic “judgment is by its nature more subjective and evaluative than the typical factual

   questions presented in the average disciplinary decision” and requires “expert evaluation of

   cumulative information.” Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 90 (1978)

   (classifying as academic a student’s dismissal because she lacked “the necessary clinical ability to

   perform adequately as a medical doctor and was making insufficient progress toward that goal”).

   A public university must give a student notice and an opportunity to be heard when taking

   disciplinary action. Goss, 419 U.S. at 581. But the Due Process Clause does not require such

   “stringent procedural protection[s]” for academic dismissals. Henson v. Honor Comm. of Univ. of


           Bhattacharya also argued that he has alleged a liberty interest in his reputation. A plaintiff
   has a right to due process “[w]here a person’s good name, reputation, honor, or integrity is at stake
   because of what the government is doing to him,” Wisconsin v. Constantineau, 400 U.S. 433, 437
   (1971), as long as a “tangible interest such as employment”—or perhaps suspension from a public
   school—is involved. Paul v. Davis, 434 U.S. 693, 701 (1976). In Goss, the Supreme Court found
   that public school students suspended for misconduct allegations had been deprived of a
   reputational liberty interest. 419 U.S. at 575. To state a claim for procedural due process violations
   based on a reputational interest in the context of suspension from a public university, a student
   must allege (1) a stigmatizing statement (2) made public by the public university, (3) in conjunction
   with his suspension from the university, and (4) that the charge triggering his suspension was false.
   Doe, 132 F. Supp. 3d at 723–24 (citing Sciolino v. City of Newport News, 480 F.3d 642, 646 (4th
   Cir. 2007)). Here, Bhattacharya’s amended complaint has not alleged any of these elements. His
   allegations do not raise the inference that he was suspended for misconduct, nor that UVA Medical
   School made public a stigmatizing statement about him. If anything, Bhattacharya alleges that he
   sought to make information about his suspension public. See Dkt. 33 ¶ 124.



                                                    31
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 32 of 39 Pageid#: 1165




   Va., 719 F.2d 69, 75 (4th Cir. 1983); see also Horowitz, 435 U.S. at 86 (1978). Indeed, no formal

   hearing at all is required for an academic dismissal. Id. at 90.

          Bhattacharya’s due process claim faces an uphill climb because the allegations in the

   amended complaint demonstrate that the decision to suspend Bhattacharya from the medical

   school was an academic judgment, not a disciplinary one. The ASAC members who suspended

   Bhattacharya from the medical program were evaluating whether Bhattacharya met the

   professionalism standards set by the institution.8 Dkt. 33-49 at 2. Professionalism is a core

   competency of the degree program at UVA Medical School, evaluated by faculty along with any

   other competency required to obtain a medical degree. See Dkt. 33-9 at 2. And evaluating

   professionalism is a subjective inquiry best suited for the judgment of medical educators, not the

   Court. See Halpern v. Wake Forest Univ. Health Sciences, 669 F.3d 454, 462 (4th Cir. 2012)

   (“[T]he Supreme Court has held that a court should defer to a school’s professional judgment

   regarding a student’s academic or professional qualifications.”). See also Al-Dabagh v. Case

   Western Reserve Univ., 777 F.3d 355, 359–60 (6th Cir. 2015) (holding that a medical student’s

   dismissal for failing to meet the school’s professionalism standards was an academic judgment

   that deserved deference under procedural due process analysis); Nofsinger v. Va. Commonwealth

   Univ., 3:12-cv-236, 2012 WL 2878608, at *7 (E.D. Va. July 13, 2012), aff’d 523 F. App’x 204

   (4th Cir. 2013) (holding on a motion to dismiss that plaintiff who was a graduate student in physical




          8
             This section focuses, of course, on the process that plaintiff was afforded. The analysis is
   different from that for a First Amendment retaliation claim. A university is not required under the
   Constitution to provide a hearing for academic dismissals, but that does not mean that university
   officials who retaliate against students for their speech under the guise of dismissing them for
   academic reasons do not violate the Constitution. See Booker v. S.C. Dep’t of Corrs., 855 F.3d
   533, 542 (4th Cir. 2017) (“That a prison is not required under the Constitution to provide access
   to a grievance process does not mean that prison officials who retaliate against inmates for filing
   grievances do not violate the Constitution.”).

                                                    32
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 33 of 39 Pageid#: 1166




   therapy was “well aware that professionalism was a criterion used to evaluate her in her Clinical,

   and was also on notice that professionalism was at the very core of the Department’s philosophy—

   and thus necessary for her success in the program,” making dismissal based in part on

   professionalism an academic judgment).

          Accordingly, Bhattacharya was given more process than the Constitution required. Indeed,

   although the Constitution does not require a hearing before rendering an academic judgment,

   Horowitz, 435 U.S. at 90, Bhattacharya received one.9 Further, the Constitution, not university

   policies and procedures, determines the process that is required. See Mathews v. Eldridge, 424

   U.S. 319, 334–35 (1976). Thus, Bhattacharya’s allegations that ASAC failed to abide by its own

   policies and procedures cannot support a claim that he did not receive constitutional due process.

          Finally, nothing in Bhattacharya’s amended complaint suggests that he was denied due

   process with respect to the NTO. Bhattacharya does not claim to have a property or liberty interest

   in being present on the UVA Grounds. In any event, he was given the right to appeal the NTO,

   which he did in July 2019. Dkt. 33-65. His appeal was subsequently denied. Dkt. 33-66.

          For these reasons, Bhattacharya’s procedural due process claim under Count II will be

   dismissed.

                            C. Count III: § 1985(3) Civil Rights Conspiracy

          Bhattacharya must plausibly allege the following elements to state a Section 1985(3) claim:

                (1) a conspiracy of two or more persons, (2) who are motivated by a specific
                class-based, invidiously discriminatory animus to (3) deprive the plaintiff of the
                equal enjoyment of rights secured by the law to all, (4) and which results in
                injury to the plaintiff as (5) a consequence of an overt act committed by the
                defendants in connection with the conspiracy.



          9
            Bhattacharya also had notice of the professional standards he was expected to abide by,
   as well as notice of the consequences of failing to meet them, Dkt. 33-9 at 2–3.



                                                     33
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 34 of 39 Pageid#: 1167




   A Soc’y Without A Name v. Virginia, 655 F.3d 342, 346 (4th Cir. 2011) (citing Simmons v. Poe,

   47 F.3d 1370, 1376 (4th Cir. 1995)). “To meet the requirement of a class-based discriminatory

   animus, under this section the class must possess the ‘discrete, insular and immutable

   characteristics comparable to those characterizing classes such as race, national origin and sex.’”

   Buschi v. Kirven, 775 F.2d 1240, 1257 (4th Cir. 1985) (citation omitted).

          Bhattacharya argues that the class-based animus requirement should be read to encompass

   those who are discriminated against based on their political views. He points to the Supreme

   Court’s decision in United Brotherhood of Carpenters v. Scott, 463 U.S. 825, 836 (1983), as

   evidence that § 1985(3) has not been interpreted to exclude conspiracies motivated by bias against

   groups who hold particular political views. Dkt. 115 at 30–32. Indeed, Bhattacharya argues that

   the Supreme Court expressly left this question open when it said, “[I]t is a close question whether

   § 1985(3) was intended to reach any class-based animus other than animus against Negroes and

   those who championed their cause, most notably Republicans.” Scott, 463 U.S. at 836.

          What Bhattacharya leaves out of his quotation, however, is what the Court went on to state

   in the following sentences: “the predominant purpose of § 1985(3) was to combat the prevalent

   animus against Negroes and their supporters.”10 Moreover, the Supreme Court has expressed

   reservation in expanding the scope of § 1985(3) beyond race discrimination. See Bray v.

   Alexandria Women’s Health Clinic, 506 U.S. 263, 269 (1993).




          10
              The Fourth Circuit provides additional detail of § 1985(3)’s history: “[The] failure or
   inability on the part of local southern governments to control the Klan was particularly troubling
   to Republican Congressmen. During this period, Republicans were leading supporters of the
   emancipation of blacks, and as a result frequently joined the blacks as common victims of Klan
   intimidation and violence.” Harrison v. KVAT Food Mgmt., Inc., 766 F.2d 155, 157 (4th Cir.
   1985).



                                                   34
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 35 of 39 Pageid#: 1168




          To the extent the Supreme Court left the issue Bhattacharya presents open, the Fourth

   Circuit has foreclosed his argument. Harrison v. KVAT Food Mgmt., Inc., 766 F.2d 155, 157 (4th

   Cir. 1985); see also Farber v. City of Paterson, 440 F.3d 131, 139, 143 (3rd Cir. 2006) (noting a

   circuit split over the question and siding with the Fourth, Seventh, and Eighth Circuits in holding

   that § 1985(3) “does not provide a cause of action for individuals allegedly injured by conspiracies

   motivated by discriminatory animus directed toward their political affiliation”).

          In Harrison v. KVAT Food Mgmt., Inc., the Fourth Circuit specifically held that the

   Supreme Court’s reasoning in Scott could not be extended to include claims citing discriminatory

   animus against a class formed around purely political views. 766 F.2d at 157. In coming to this

   conclusion, the Court addressed how the legislative history of § 1985, also known as the “Ku Klux

   Klan Act,” made clear that the statute was intended to provide relief for those who suffered at the

   hands of Klan violence. Id. at 160–61. It also explained that the Supreme Court’s opinion in Scott

   “exhibits a noticeable lack of enthusiasm for expanding the coverage of § 1985(3) to any classes

   other than those expressly provided by the Court.” Id. at 161. The Court’s later decision in Bray

   not to extend the scope of invidious class-based animus in § 1985(3) to include discrimination

   based on opposition to abortion only serves to emphasize this point. 506 U.S. at 269; see also

   Buschi, 775 F.2d at 1258 (“It is obvious that, whether we take the majority or the dissenting view

   in Scott, the class protected can extend no further than to those classes of persons who are, so far

   as the enforcement of their rights is concerned, ‘in unprotected circumstances similar to those of

   the victims of Klan violence.’”) (quoting Scott, 463 U.S. at 851 (Blackmun, J., dissenting)).

          Bhattacharya has expressly acknowledged that the bias against him was not motivated by

   any discriminatory animus toward his race or national origin. Dkt. 115 at 31. Rather, his contention

   is that the alleged conspiracy was motivated by animus based on “ideological views.” Dkt. 33 at




                                                   35
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 36 of 39 Pageid#: 1169




   52. But this is not the type of class-based discriminatory animus that is cognizable under § 1985(3)

   in this Circuit. See Harrison, 766 F.2d at 157. The class Bhattacharya cites is not one in

   “unprotected circumstances” remotely similar to those who were victims of Klan violence, nor

   does he cite political views in support of such victims that might subject him to such violence. See

   Buschi, 775 F.2d at 1258.

          Finally, Bhattacharya’s conspiracy claim also fails because Peterson, Kern, and Rasmussen

   are protected by the intracorporate conspiracy doctrine, which the Fourth Circuit has applied in the

   civil rights context. Id. at 1251–52. The intracorporate conspiracy doctrine protects individual

   defendants who are employees of a corporation and were acting in their capacities as employees

   in connection with the alleged conspiracy. Id. at 1252. “Simply joining corporate officers as

   defendants in their individual capacities is not enough to make them persons separate from the

   corporation in legal contemplation. The plaintiff must also allege that they acted other than in the

   normal course of their corporate duties.” Id. (internal quotation marks and citation omitted). Only

   if corporate employees have “an independent personal stake in achieving the corporation’s illegal

   objective,” Greenville Publishing Co. v. Daily Reflector, Inc., 496 F.2d 391, 399 (4th Cir. 1974),

   or if corporate employees’ acts in furtherance of a conspiracy were “unauthorized,” Buschi, 775

   F.2d at 1253 (internal quotation marks and citation omitted).

          Here, Bhattacharya’s amended complaint and attached exhibits allege that Peterson, Kern,

   and Rasmussen were UVA Medical School faculty members. Dkt. 33 at 1. None of his allegations

   support a reasonable inference that Peterson, Kern, or Rasmussen conspired with anyone outside

   UVA, or that they were not acting in their capacities as UVA Medical School faculty members in

   participating in the decision to suspend Bhattacharya. To the contrary, Rasmussen’s discussion

   with Bhattacharya at the microaggression panel discussion, Peterson’s meeting with Bhattacharya,




                                                   36
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 37 of 39 Pageid#: 1170




   Kern’s Card, and Kern’s attendance at the ASAC’s meetings all occurred at UVA Medical School

   and in relation to the Individual Defendants’ responsibilities as faculty members. Moreover,

   Bhattacharya’s conclusory allegations, Dkt. 33 ¶¶ 161–62, lack factual support and do not support

   an inference that the Individual Defendants’ acts were unauthorized or that they had an

   independent personal stake in Bhattacharya’s suspension. Thus, the Court concludes that the

   Individual Defendants are protected by the intracorporate conspiracy doctrine.

            For these reasons, Bhattacharya’s § 1985(3) claim will be dismissed.

        D. Count IV: Va. Code § 18-499–500 Conspiracy to Injure in Trade, Business, or
                                          Profession

            Bhattacharya alleges that Defendants Peterson, Kern, and Rasmussen are liable to him for

   violating Virginia Code § 18.2-499. The statute states in relevant part, “Any two or more persons

   who combine, associate, agree, mutually undertake or concert together for the purpose of

   (i) willfully and maliciously injuring another in his reputation, trade, business or profession by any

   means whatever . . . shall be jointly and severally guilty of a Class 1 misdemeanor.” Va. Code. §

   18.2-499.11 “To ultimately prevail under the Virginia conspiracy statute, a plaintiff must prove by

   clear and convincing evidence the following elements: (1) concerted action; (2) legal malice; and

   (3) causally related injury.” Schlegel v. Bank of Am., N.A., 505 F. Supp. 2d 321, 325 (W.D. Va.

   2007).

            A claim under these statutes “focuses upon conduct directed at property, that is, one’s

   business, and applies only to conspiracies resulting in business-related damages.” Buschi, 775 F.2d

   at 1259 (internal quotation marks omitted); see Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 321

   (4th Cir. 2012) (stating it is “well-settled” that the Va. Code § 18-499 does not apply to “personal


            11
             Section 18.2-500 creates a private cause of action for parties injured under this statute,
   permitting them to recover treble damages.


                                                    37
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 38 of 39 Pageid#: 1171




   or employment interests”) (citing Andrews v. Ring, 585 S.E.2d 780, 784 (Va. 2003)). The statute

   does not cover a claim that only relates to “employment and possible injury to their employment

   reputation” because the claim does not include any “business-related injury.” Buschi, 775 F.2d at

   1259.

           Bhattacharya alleges that the purported co-conspirators conspired to deprive him “of the

   ability to complete his medical school studies and enter the medical profession.” Dkt. 33 at 53. He

   does not raise anything more than a harm to his interest in pursuing employment.12 He does not

   allege to have any existing stake or interest in a business, let alone one that was the target of a

   conspiracy. Rather, he claims injury to a future interest in employment, which does not raise a

   right to relief under the statute. See Shirvinski, 673 F.3d at 321 (denying claim under Va. Code

   § 18-499 where plaintiff suffered harm to only his “personal employment prospects”);

   Marcantonio v. Dudzinski, 155 F. Supp. 3d 619, 636 (W.D. Va. 2015) (holding that harm to a

   future business or employment interest is not cognizable under Va. Code. § 18-499).

           Finally, for the same reasons noted above, Bhattacharya’s conspiracy claim also must fail

   because Peterson, Kern, and Rasmussen’s actions fall under the intracorporate conspiracy doctrine.

   See Buschi, 775 F.2d at 1251–53.

           Accordingly, because Bhattacharya’s alleged harm falls outside the scope of the statute and

   the Individual Defendants are protected by intracorporate immunity, the Court will dismiss the

   conspiracy claim under Virginia Code § 18.2-499.




           12
             Bhattacharya argues that his pursuit of the practice of medicine is an interest in a
   profession, not employment. The Court sees no cognizable difference between the two for purposes
   of the Virginia statute, and moreover, Bhattacharya has provided no argument delineating the
   difference.



                                                   38
Case 3:19-cv-00054-NKM-JCH Document 129 Filed 03/31/21 Page 39 of 39 Pageid#: 1172




                                       IV.    CONCLUSION

          For the foregoing reasons, the Court will grant in part and deny in part Defendants’ motion

   to dismiss. The Court will grant the motion to dismiss Counts II, III, and IV with prejudice. The

   Court will deny the motion to dismiss Count I.

          An appropriate Order will issue.

          The Clerk of Court is directed to send this Memorandum Opinion to all counsel of record.

                       31st day of March, 2021.
          ENTERED this ______




                                                    39
